            Case 2:19-cv-06026-KSM Document 23 Filed 06/25/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RICKY SAVAGE,                                                CIVIL ACTION

        Plaintiff,
                                                              NO. 19-6026-KSM
        v.

 TEMPLE UNIVERSITY – OF THE
 COMMONWEALTH SYSTEM OF
 HIGHER EDUCATION, et al.,

        Defendants.


                                              ORDER

       AND NOW this 25th day of June, 2020, upon consideration of the defendants’ Partial

Motion to Dismiss Plaintiff’s Amended Complaint (Doc. No. 19), the plaintiff’s response brief

(Doc. No. 20), and the defendants’ reply brief (Doc. No. 21), it is ORDERED that the motion is

GRANTED IN PART and DENIED IN PART as follows:

       1.       The defendants’ partial motion to dismiss Counts I–XII is GRANTED, and those

counts are DISMISSED WITHOUT PREJUDICE to the extent that they raise claims of race

discrimination. The plaintiff may file an amended complaint if he is able to cure the defects

identified in the Court’s opinion. The amended complaint is due by July 9, 2020.

       2.       The defendants’ motion to dismiss the plaintiff’s request for injunctive relief is

DENIED.

IT IS SO ORDERED.

                                                              /s/KAREN SPENCER MARSTON
                                                              _____________________________
                                                              KAREN SPENCER MARSTON, J.
Case 2:19-cv-06026-KSM Document 23 Filed 06/25/20 Page 2 of 2




                              2
